Case 2:21-cr-00069-Z-BR Document 10 Filed 08/31/21 Pagei1of2 PagelD 16

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

UNITED STATES OF AMERICA §
§

VS. § No. 2:21-CR-069-Z
§

VICTOR CHAVEZ, JR. §

WAIVER OF DETENTION HEARING

I, Victor Chavez, Jr., Defendant, do hereby declare that I have been arrested and taken
before Honorable Lee Ann Reno, United State Magistrate Judge, for my Initial Appearance.

I was informed of my right to a Detention Hearing by the Magistrate Judge. I do hereby
waive a Detention Hearing. I agree the Court may enter an Order of Detention based solely on
the charging document filed herein. I understand and agree that the Detention Order will find
there is clear and convincing evidence to detain me without setting a bond.

I did not and do not intend hereby to waive my right at a later date to file a motion
seeking release on conditions and a bond. I understand that the motion must meet the

requirements of 18 U.S.C. §3142(f) in order for a hearing to be held.'

 

1 1f the request for a new detention hearing after waiver is filed after trial or plea but before sentencing, then 18
U.S.C. §3143 is the applicable statue.

1|/Page
Case 2:21-cr-00069-Z-BR Document 10 Filed 08/31/21 Page 2of2 PagelD 17

This Wavier was made with advice from counsel.

ot
DATED this at ~ of August 2021.

_

a“

Defendant, Victor Chavez, Jr.

 

Lbs >
¢-Torrérr 1’ Luéefo
Attorney for Defendant

2|Page
